FILED
                                                                           JUL 15 2011

                                                                       MOLLY C. DWYER, CLERK
                        NOT FOR PUBLICATION                             U.S. COURT OF APPEALS


                 UNITED STATES COURT OF APPEALS

                        FOR THE NINTH CIRCUIT


EASTWEST UNITED GROUP, INC.,                 No. 10-55256

             Plaintiff - Appellant,          D.C. No. 2:08-cv-04677-SJO (RC)

 v.
                                             MEMORANDUM*
BELL FLAVORS AND
FRAGRANCES, INC.,

             Defendant - Appellee.


                Appeal from the United States District Court
                    for the Central District of California
                 S. James Otero, District Judge, Presiding

                          Submitted June 9, 2011**
                            Pasadena, California




      *

      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **

      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: KOZINSKI, Chief Judge, and IKUTA, Circuit Judge, and
PIERSOL, Senior District Judge.***

         The district court did not err in determining that Bell Flavors is not the

alter ego of West Grand Companies. First, Eastwest failed to show that

there was such a “unity of interest and ownership” between the companies

that their “separate personalities” ceased to exist. Mid-Century Ins. Co. v.

Gardner, 9 Cal. App. 4th 1205, 1212 (1992). Indeed, Bell Flavors produced

substantial evidence establishing its separate corporate existence. Second,

Eastwest failed to present evidence of “some conduct amounting to bad

faith” that would make it “inequitable for the corporate owner to hide behind

the corporate form.” Sonora Diamond Corp. v. Superior Court, 83 Cal.

App. 4th 523, 539 (2000).

         Finally, Eastwest waived its unjust enrichment claim by failing to

raise any argument regarding this claim in its briefs. See Smith v. Marsh,

194 F.3d 1045, 1052 (9th Cir. 1999).

         AFFIRMED.


   ***

       The Honorable Lawrence L. Piersol, Senior District Judge for the
District of South Dakota, sitting by designation.
                                          2